                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE
                                    KNOXVILLE

 UNITED STATES OF AMERICA,                               )
      Plaintiff                                          )
                                                         )      No. 3:19-CR-75-5 (PLR)
         vs.                                             )
                                                         )      Judge Reeves
 ROCKELE BRYANT                                          )
     Defendant                                           )

                                  APPEARANCE OF COUNSEL

 To: The clerk of the court and all parties of record.

 I am admitted and otherwise authorized to practice in this court, and I appear in this case as counsel

 for Rockele Bryant.

         Respectfully submitted, this the 22nd day of May, 2019.

                                                                s/Jimmy G. Carter, Jr.
                                                             Jimmy G. Carter, Jr., BPR#032026
                                                             Breeding Henry Baysan PC
                                                             900 South Gay Street, Suite 1950
                                                             Knoxville TN 37902
                                                             (865) 670-8535
                                                             jcarter@bhblegal.com

                                   CERTIFICATE OF SERVICE

 I certify that the forgoing document was electronically filed on May 22, 2019. Notice of this filing
 was sent by operation of the Court’s electronic filing system to all parties indicated on the
 electronic filing receipt.

                                                               s/Jimmy G. Carter, Jr.




                                                    1


Case 3:19-cr-00075-PLR-DCP Document 51 Filed 05/22/19 Page 1 of 1 PageID #: 128
